Title: To George Washington from William Livingston, 17 June 1779
From: Livingston, William
To: Washington, George


        
          Dear Sir
          Middlebrook 17 June 1779
        
        Our Assembly being adjourned, I take the Liberty to acquaint your Excellency that I purpose to reside in this Neighbourhood for about a fortnight or 3 weeks, & perhaps during the Summer so that if your Excellency will be pleased to direct your dispatches for me

accordingly. I have the honour to be with the greatest respect your Excellencys &c.
      